Citation Nr: 0833722	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  04-40 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for cerebrovascular 
accident (CVA), including as secondary to hypertension.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1966 to 
May 1970. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

As support for his claim for service connection for 
hypertension and for CVA, the veteran presented testimony at 
a hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing) in July 2008.  The transcript of the 
hearing is associated with the claims folder and has been 
reviewed.  At the time of the hearing, the veteran submitted 
additional evidence.  The submission of such evidence was 
accompanied by a waiver of RO consideration.  38 C.F.R. 
§ 20.1304(c) (2007).


FINDINGS OF FACT

1.  The veteran currently has hypertension.

2.  There is no evidence of hypertension during service or 
within one year after        service, or for many years 
thereafter.

3.  The veteran does not currently have any underlying 
primary service-connected disorder to which his CVA may be 
secondary.

4.  There is no competent evidence of record suggesting the 
veteran's CVA is the direct result of his military service. 

CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).   

2.  CVA was not incurred in or aggravated by service, may not 
be presumed to have been incurred in service, and is not 
proximately due to, the result of, or chronically aggravated 
by any service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the veteran dated in December 
2002 and August 2006.  These letters effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the veteran about the information and evidence the 
VA would seek to provide, and (3) informing the veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in August 2006, after issuance of the initial 
unfavorable AOJ decision in February 2003.  However, both 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after initially providing VCAA notice in 
December 2002, followed by subsequent VCAA and Dingess notice 
in August 2006, the RO readjudicated the claim in an October 
2006 SSOC.  Thus, the timing defect in the notice has been 
rectified.

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), Social Security 
Administration (SSA) disability records, and all relevant 
private medical records as identified and authorized by the 
veteran.  The VA also afforded the veteran a VA examination 
in December 2002.  Additionally, the veteran was afforded an 
opportunity to provide testimony at a July 2008 Travel Board 
hearing, and also has submitted personal statements.  

However, the veteran asserts that additional existing STRs 
have not been obtained.  When STRs are lost or missing, the 
Court has held that VA has a heightened duty "to consider 
the applicability of the benefit of the doubt rule, to assist 
the claimant in developing the claim, and to explain its 
decision when the veteran's medical records have been 
destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Here, the 
RO has obtained the veteran's STRs dated from March 1966 to 
March 1970.  However, the veteran contends that the RO has 
not obtained STRs showing treatment he received for 
hypertension while stationed at the Malstrom Air Force Base 
(AFB) and participating in a judo tournament in Kalispell, 
Montana, in 1968.  The RO initiated a request to obtain these 
records, but was met with a negative response from the 
National Personnel Records Center (NPRC), indicating that no 
records were found at the Malstrom AFB and that Kalispell AFB 
could not be identified.  Thus, all efforts have been 
exhausted, and further attempts would be futile.  38 C.F.R. 
§ 3.159(c)(2) and (3).  The Board thus finds no basis for 
further pursuit of these records.  

The veteran also contends that he received treatment for 
hypertension from several private physicians immediately 
following discharge from service, but he has not provided the 
RO with these private treatment records or authorized the RO 
to obtain them.  Although the VA has a duty to assist the 
veteran in obtaining certain records, such as STRs or agency 
records, with respect to private medical records, the veteran 
is expected to cooperate with VA's reasonable efforts to 
obtain them and it is up to the veteran to provide sufficient 
information for the RO to identify and locate these records.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, 
the veteran has neither provided sufficient information for 
the RO to obtain these records nor authorized the release of 
such records.  Therefore, until the veteran provides such 
information, the RO has no duty to obtain these records on 
its own.    

Thus, given that the RO has obtained available military and 
medical records from the veteran, that further attempts to 
obtain his STRs from the Malstrom and Kalispell AFBs would be 
futile, and that the veteran has not released information for 
the RO to obtain private treatment records from the 1970s, 
there is no indication that any additional evidence remains 
outstanding.  The duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Analysis - Hypertension

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including cardiovascular-renal disease, including 
hypertension).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) recently 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran contends that he received treatment for 
hypertension throughout his military service since 1968 and 
continues to have hypertension to this day.  See veteran's 
notice of disagreement (NOD) dated in April 2003, VA Form 9 
dated in October 2004 and hearing testimony dated in July 
2008.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a December 2002 VA examiner assessed 
the veteran with essential hypertension.  Thus, there is 
sufficient evidence of current hypertension.  

However, service and post-service records do not substantiate 
the veteran's claim of service connection for hypertension.  
First, although the veteran alleges receiving treatment and 
medication for hypertension starting in May 1968, there is no 
medical evidence in the veteran's STRs of complaints, 
treatment, or diagnosis of hypertension during his years of 
active service.  The STRs merely indicate treatment for an 
eye injury in May 1968.  Significantly, his separation 
examination in 1970 showed no hypertension and noted that the 
heart and vascular systems were normal.  The veteran's blood 
pressure readings were 122/68 sitting, 122/68 recumbent and 
122/62 standing.  Thus, the Board must find that the STRs, as 
a whole, provide negative evidence against this claim, as 
they show neither complaints nor evidence of hypertension.

Post-service, there is no medical evidence of hypertension 
until May 2002, when the veteran was admitted to the hospital 
when his right leg gave out.  At that time, the veteran was 
diagnosed with CVA ("stroke").  See Hahnemann University 
Hospital treatment records dated in May 2002.  No evidence 
has been submitted that indicates treatment for hypertension 
prior to May 2002.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  It follows, therefore, that the Board 
finds no evidence of hypertension or other chronic disease 
within one year after the veteran's separation from service.  
Therefore, the presumption of in-service incurrence for 
hypertension is not for application.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. 
§§  3.307(a)(3), 3.309.  

The Board also finds no evidence of non-chronic hypertension 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-
97.  As already mentioned, there is no medical evidence of 
hypertension until May 2002, more than 30 years after 
separation from active service.  Although the veteran is 
competent to report treatment for hypertension since the time 
of discharge, his lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of 
hypertension until decades after discharge, indications that 
support the finding that there is no evidence of hypertension 
right after discharge. 

As to a nexus between the veteran's current hypertension and 
his active military service, no medical evidence supports 
this assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records 
submitted by the veteran links his hypertension to service.  
These medical reports simply do not in any way associate the 
veteran's hypertension with his military service.  Moreover, 
although the December 2002 VA examiner noted that veteran's 
CVA was related to his hypertension, he did not note that the 
veteran's hypertension was related to service, despite the 
veteran's report that he received treatment for hypertension 
during service.  The December 2002 VA examiner also noted 
that the veteran has considerable obesity, which provides 
evidence of an intercurrent cause for his current 
hypertension under 38 C.F.R. § 3.303(b).  Finally, although 
the veteran submitted a medical opinion from Dr. C.A., with a 
medical opinion that the veteran's hypertension may be caused 
by stress at work (i.e., the veteran's military service), 
this opinion is entitled to limited probative weight because 
there is no indication that a review of the veteran's 
pertinent STRs or other post-service records was conducted by 
the physician.  See Elkins v. Brown, 5 Vet. App. 478 (1993); 
Black v. Brown, 5 Vet. App. 177 (1993) (highlighting doctor's 
failure to consider the relevant pre- and post-service 
medical history).  Here, Dr. C.A., has never met or examined 
the veteran in person, let alone review his in-service and 
post-service medical records.  Thus, this opinion appears to 
have been mostly based on the veteran's reported history, 
which did not appear to be entirely accurate.  As a whole, 
post-service medical records provide negative evidence 
against the veteran's hypertension claim as they reveal 
hypertension that began decades after service with no 
connection to service.

The Board emphasizes that although the veteran is competent 
to state that he has experienced symptoms associated with 
high blood pressure and received treatment over time, he is 
not competent to render an opinion as to the medical etiology 
of his current hypertension, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis - Cerebrovascular Accident

The Board now turns to analysis of the evidence for the 
veteran's claim for service connection for CVA as secondary 
to hypertension.  The Board first notes that there was a 
recent amendment to the provisions of 38 C.F.R. § 3.310.  See 
71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, 7 Vet. App. 439 (1995), it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the veteran to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection may be made.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which clearly favors the 
claimant.

A disability also can be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service 
connection requires competent medical evidence linking the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  
See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is required 
to associate the secondary disorder with the service-
connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Here, the veteran contends that his CVA is the result of his 
hypertension.  See veteran's statement dated in August 2006.  
A VA examination report dated in December 2002 indicated that 
the veteran's CVA was related to his hypertension.  The RO 
also considered direct service connection for this alleged 
condition.  When determining service connection, all theories 
of entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  
Thus, the Board will address service connection on both a 
direct and secondary basis in this appeal. 

As to direct service connection, the Board finds no evidence 
of CVA or any symptoms of CVA in service.  38 C.F.R. § 3.303.  
Indeed, the veteran's March 1970  separation examination 
noted no abnormalities with respect to his brain functioning.  
In addition, post-service treatment records are negative for 
any complaint, treatment, or diagnosis of CVA until May 2002, 
more than 30 years after discharge from service.  Moreover, 
no post-service medical records submitted by the veteran link 
his CVA to service.  Although the veteran submitted a medical 
opinion from Dr. C.A., who opined that the veteran's judo 
activities in service may have caused his CVA, this opinion 
is entitled to limited probative weight as it is not 
supported by service and post-service medical evidence of 
record.  As a whole, post-service medical records provide no 
evidence linking the veteran's CVA to service as they reveal 
CVA that occurred decades after service with no connection to 
service.

As to secondary service connection, the veteran here has no 
service-connected disability to which the CVA may be 
secondary.  Although the December 2002 VA examiner indicated 
that the veteran's CVA was related to his hypertension, the 
veteran's claim of service connection for hypertension has 
already been denied, as alluded to above.  See 38 C.F.R. § 
3.310(a).  

Accordingly, the preponderance of the evidence is against the 
veteran's CVA claim on a direct or secondary basis.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. Ap. 49 (1990).
ORDER

Service connection for hypertension is denied.

Service connection for CVA, including as secondary to 
hypertension, is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


